
	

113 HR 913 IH: Everglades for the Next Generation Act
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 913
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Hastings of
			 Florida (for himself and Mr.
			 Diaz-Balart) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 2000 to
		  provide for expedited project implementation relating to the comprehensive
		  Everglades restoration plan.
	
	
		1.Short titleThis Act may be cited as the
			 Everglades for the Next Generation
			 Act.
		2.Comprehensive
			 Everglades restoration planSection 601(d) of the Water Resources
			 Development Act of 2000 (Public Law 106–541; 114 Stat. 2684) is amended—
			(1)in paragraph (1),
			 by inserting and subject to paragraph (3) after
			 subsection (b) or (c); and
			(2)by adding at the
			 end the following:
				
					(3)Expedited
				project implementationAfter completing a project implementation
				report prepared in accordance with subsections (f) and (h), the Secretary may
				carry out, without any further congressional authorization, projects
				for—
						(A)the Caloosahatchee
				River (C–43) West Basin Storage Reservoir;
						(B)the Biscayne Bay
				coastal wetland;
						(C)Broward County
				water preserve areas;
						(D)the C–111 Spreader
				Canal;
						(E)any other project
				identified in the Plan for which a project implementation report is completed
				that is in accordance with an integrated delivery schedule approved by the
				Chief of Engineers and the South Florida Water Management District, in
				consultation with the South Florida Ecosystem Restoration Task Force, subject
				to the condition that the report is completed not later than 5 years after the
				date of enactment of this paragraph; and
						(F)any group of
				projects under the Plan that the Secretary determines will provide regional or
				watershed ecosystem or water supply benefits if the group of projects is
				constructed in accordance with a project implementation report approved by the
				Chief of Engineers and the South Florida Water Management District, in
				consultation with the South Florida Ecosystem Restoration Task Force, not later
				than 5 years after the date of enactment of this
				paragraph.
						.
			
